Citation Nr: 0330262	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-13 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chin scar.  

2.  Entitlement to service connection for residuals of a head 
injury, to include headache.  

3.  Entitlement to service connection for residuals of a 
chest and rib injury.  

4.  Entitlement to service connection for residuals of 
pneumonia.  

5.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1955 to September 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  A chin scar was not manifest in service and is not 
attributable to service.  

2.  Residuals of a head injury, to include headache, were not 
manifest in service and are not attributable to service  

3.  Residuals of a chest and rib injury were not manifest in 
service and are not attributable to service

4.  Residuals of pneumonia were not manifest in service and 
are not attributable to service.  


CONCLUSIONS OF LAW

1.  A chin scar was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304, (2003).  

2.  Residuals of a head injury, to include headache, were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

3.  Residuals of a chest and rib injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

4.  Residuals of pneumonia were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  

5.  Residuals of pneumonia were not incurred in or aggravated 
by active service.  38 U.S.C.A.§ 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for findings or a 
diagnosis related to pneumonia or injuries to the ribs and 
chest, head, chin or right ankle.  In December 1955, he was 
seen for a left ankle sprain.  The July 1957 separation 
examination report shows that the head, face, neck, mouth, 
throat, lungs and chest, lower extremities, and spine and 
musculoskeletal system were normal.  On the accompanying 
medical history the veteran denied having or having had 
frequent or severe headache, pain or pressure in the chest, 
and shortness of breath.  A personnel record reflects that 
the veteran was an inpatient form July 1957 to August 1957.  

In correspondence received in June 2001, the veteran 
indicated that he had been hospitalized following a motor 
vehicle accident during service in 1957.  He related that, as 
a consequence of the accident, he sustained a head injury 
with resulting headaches, and injuries to his chin and ribs 
and chest.  He indicated that he had had a right ankle injury 
and pneumonia during service.  

In association with his substantive appeal, VA Form 9, 
received in September 2002, the veteran maintained that he 
was hospitalized in December 1955 for a right ankle injury.  
He stated that he was hospitalized in August 1957 with 
injuries to his chin, head, ribs and chest following a motor 
vehicle accident.  He submitted photocopies of photographs of 
a damaged car, which he stated portrayed the automobile 
following the wreck during service.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303(a) (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the October 2001 rating decision of the 
reasons and bases for the denial of his claims.  He was 
further notified of this information in the July 2002 
statement of the case.  The Board concludes that the 
discussions in the rating decision and in the statement of 
the case informed him of the information and evidence needed 
to substantiate the claims.  In June 2001, he was advised of 
the evidence he needed to submit to substantiate his claims, 
VA's duty to notify him about his claims, VA's duty to assist 
in obtaining evidence for his claims, what the evidence must 
show to substantiate his claims, what information or evidence 
was needed from him, what he could do to help with his 
claims, and what VA had done to help with his claims.  In 
addition, by letter dated in October 2002, he was advised of 
the procedures by which to submit additional evidence in 
support of his claims.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran's service medical records are 
unavailable, except for a copy of the separation examination 
report and clinical records dated in December 1955 and May 
1956.  In October 2001, the National Personnel Records Center 
(NPRC) notified the RO that the veteran's service medical 
records are presumed to have been destroyed in a fire during 
the early 1970's at the NPRC.  The veteran has not identified 
any available unobtained evidence that might aid his claims.  
He was afforded an opportunity to present evidence and 
argument in support of his claims.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In regard to a VA examination, such is 
not necessary and is discussed below.  

Analysis

In order to establish service connection, the evidence must 
show that the veteran has a chronic disability due to disease 
or injury related by competent evidence to service.  The 
veteran maintains that he was involved in a motor vehicle 
accident during service in 1957, and sustained injuries to 
his chin, head, and ribs and chest.  He states that he has 
resulting headaches associated with the head injury and a 
scar on his chin, as well as residuals of a right ankle 
injury and in-service pneumonia.  

Service medical records are negative for reference to a motor 
vehicle accident, and absent findings or a diagnosis 
pertaining to injuries to the chin, head, or ribs and chest, 
as well as any in-service pneumonia.  The Board notes that 
the veteran specifically denied having frequent or severe 
headache and pain or pressure in the chest at separation.  In 
regard to the his claim regarding a right ankle injury during 
service, the service records reflect that he sprained his 
left ankle in December 1955, not his right.  Regardless, 
there is no post-service medical evidence of any current 
disability.  Absent a current disability related by competent 
evidence to service, service connection is not warranted.  

The veteran has objected to the fact that he was not provided 
an examination in association with his claims.  The Federal 
Circuit, however, has clearly established that a veteran must 
show some causal connection between a disability and service.  
Thus, there is no duty to obtain an examination or opinion 
without evidence of a service relationship.  Wells v. 
Principi, 3 Vet. App. 307, 326 (1992).  
Here, as in Wells, the separation examination is normal for 
pertinent defects.  Further, the veteran has not come forward 
with evidence of post-service disability or a relationship to 
service.  Under such circumstances, a VA examination is not 
necessary.  


ORDER

Service connection for a chin scar is denied.  

Service connection for residuals of a head injury, to include 
headache, is denied.  

Service connection for residuals of a chest and rib injury is 
denied.  

Service connection for residuals of pneumonia is denied.  

Service connection for a right ankle disorder is denied.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



